UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-6555



DEMETRIC GRAY PEARSON,

                                              Plaintiff - Appellant,

          versus


MARY ANN SAAR, Secretary, D.P.S.C.S., et al.,

                                              Defendant - Appellee.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. Richard D. Bennett, District Judge. (CA-
03-3642-RDB)


Submitted:   June 10, 2004                 Decided:   June 21, 2004


Before WILLIAMS and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Demetric Gray Pearson, Appellant Pro Se.    Glenn William Bell,
OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Demetric Gray Pearson appeals the district court’s order

granting Defendants’ motion for summary judgment and denying relief

on his 42 U.S.C. § 1983 (2000) complaint.    We have reviewed the

record and find no reversible error. Accordingly, we affirm on the

reasoning of the district court.   See Pearson v. Saar, No. CA-03-

3642-RDB (D. Md. filed Mar. 18, 2004 & entered Mar. 19, 2004).   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED




                              - 2 -